The oral charge of the court is not set out in the record, nor is there a bill of exceptions. The only assignments of error are based upon the refusal of the court to give certain written charges. Where this is the case, under the universal rulings of this court and of the Supreme Court, beginning with the Acts of the Legislature of 1915 (Acts 1915, p. 815) as construed in the case of Mitchell v. State, 14 Ala. App. 104,71 So. 982, and in all subsequent cases bearing upon this subject, collated in Shepard's Alabama Citations, vol. 3, p. 141, the appellate court cannot review the written charges requested by the appellant.
The judgment of the circuit court is affirmed.
Affirmed.